Title: Deed from Peter Goelet, Robert Morris, and William Popham, [4 April 1797]
From: Goelet, Peter,Morris, Robert,Popham, William
To: 


[New York, April 4, 1797]
Peter GoeletRobert Morris &William Popham Trustees for all theCreditors of Peter Hassenclever andothers under an Attachment &c  ToAlexander Hamilton
}
Deed dated the fourth day of April An: Dom 1797. in Consideration of two thousand four hundred and twenty two pounds thirteen shillings and ten pence for a Tract of Land situate lying and being in the Manor
of Cosby, on the North side of the Mohawk river, containing Lots from No. 22 to 50 inclusive, contai[n]ing Six thousand seven hundred and fifty five Acres as described in a Map of that part of the Manor of Cosby which lies on the North side of the Mohawk river.
